Citation Nr: 0804747	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  04-29 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for a left shoulder 
disorder. 

3.  Entitlement to service connection for a low back 
disorder.  

4.  Entitlement to an increased rating for residuals of a 
dislocation of the left hip, currently rated as 10 percent 
disabling.   

5.  Entitlement to a compensable rating for residuals of a 
scar of the left hand. 

6.  Entitlement to a compensable rating for post traumatic 
headaches.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
October 1981 and an additional period of unverified service.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2004 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).  

The increased rating claims on appeal require additional 
development and are addressed in the Remand portion of the 
decision below and remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

The competent evidence of record does not demonstrate that 
the veteran has bilateral hearing loss, a left shoulder 
disorder, or a low back disorder as a result of military 
service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  A left shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).  

3.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  
 

REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims adjudicated below, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With 
regard to the duty to notify, prior to initial adjudication, 
a letter dated in May 2003 satisfied the duty to notify 
provisions.  

As for the duty to assist, the veteran's service medical 
records have been obtained, along with VA medical records.  
The veteran's representative asserted in his December 2007 
presentation to the Board that the veteran had not been 
afforded VA examinations addressing the question as to 
whether he has hearing loss, a left shoulder disorder, or a 
low back disorder as a result of service.  Such development 
is to be considered necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains:  (1) competent 
evidence of diagnosed disability or symptoms of disability, 
(2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  As there is no 
evidence of pertinent chronic disability in service or for 
several years following service, and no indication that the 
veteran currently has bilateral hearing loss, a left shoulder 
disorder, or a low back disorder as a result of service, the 
additional delay in the adjudication of the service 
connection issues on appeal to afford the veteran the 
requested examinations would not be justified.  38 C.F.R. 
§ 3.159(c)(4); see Charles v. Principi, 16 Vet. App. 370 
(2002).  Moreover, there is no outstanding evidence to be 
obtained, either by VA or the veteran.  Consequently, the 
Board finds that VA did not have a duty to assist that was 
unmet.  38 U.S.C.A. § 5103A(a)(2).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the resolution of the issues adjudicated below, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury or disease during active military 
service, or for aggravation of a pre-existing injury or 
disease during such service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303(a), 3.304.  There are some disabilities, including 
sensorineural hearing loss, for which service connection may 
be presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

To establish the existence of a current disability, hearing 
status must meet the pure tone and speech recognition 
criteria outlined in 38 C.F.R. § 3.385.  In order to 
establish a current disability pursuant to these criteria, at 
least one of the threshold levels at 500, 1000, 2000, 3000, 
or 4000 Hertz, must measure more than 40 decibels, or at 
least 3 of these 5 threshold levels must measure more than 25 
decibels, or speech recognition must be lower than 94 
percent.

A review of the service medical records reveals occupational 
noise exposure associated with the veteran's duties as a 
vehicle operator.  No evidence of hearing loss during service 
is demonstrated, however, and upon audiometric testing in 
August 1981, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
15
LEFT
5
5
5
15
15

The service medical records also reveal that the veteran was 
involved in an automobile accident in May 1981, with injuries 
to include a dislocation of the left hip; lacerations of the 
left knee, left hand, and face; and a sprain of both ankles.  
The veteran did not report having any symptoms involving the 
shoulder or back at that time.  There is an isolated 
reference to complaints of back pain on an October 1981 
service medical record, but the service medical records do 
not reflect evidence of a chronic back disability or any 
evidence of treatment for pain or other symptoms in the left 
shoulder.  

After service, the veteran did not report hearing loss, a 
back disorder, or a left shoulder disorder at the time of a 
June 1982 VA examination and no such disability was 
demonstrated upon examination at that time.  A July 1985 VA 
examination also showed no complaints or evidence of hearing 
loss, a back disorder, or a left shoulder disorder.  
Thereafter, the veteran complained about low back pain at 
August 1986 and February 1987 examinations, but no pathology 
was identified in the low back.  An October 1988 VA 
outpatient treatment report showed the veteran complaining 
about low back pain with radicular pain.  An examination 
showed a full range of lumbar motion with diffuse tenderness 
and a negative X-ray of the lumbosacral spine.  The 
assessment was low back pain, probably myofascial in nature.   


A June 2000 private clinical record reflected complaints of 
left arm and tingling of a few days duration and an 
impression of left shoulder strain.  A March 2002 VA 
outpatient treatment record reflected complaints of atypical 
chest pain, with radiation of pain to the left shoulder, down 
the left arm and left hand.  The veteran stated that he had 
never had this pain before, but that such pain had occurred a 
couple of times in the previous two or three days.  The 
assessment was "[m]ost likely cervical myofascitis or some 
other soft tissue strain."  

An October 2002 outpatient treatment report reflected 
notations of chronic pain in the left shoulder, and ringing 
and decreased hearing in the left ear.  

Audiometric testing in February 2003 revealed moderate 
hearing loss in the left ear with "very poor" speech 
discrimination.  Hearing in the right ear was normal with 
"excellent" speech discrimination.  Audiometric testing in 
April 2003 also revealed poor left ear speech discrimination.  

VA examinations conducted in October 2003 did not reflect 
complaints of hearing loss, a low back disorder, or a left 
shoulder disorder.  

The evidence of record does not reveal medical evidence 
linking bilateral hearing loss, a low back disorder, or a 
left shoulder disorder pain to service.  As for the veteran's 
assertions that such disability is related to service, such 
assertions cannot be used to establish a claim as a layperson 
is not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (finding that competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

The reports from the first VA examinations conducted after 
service in June 1982 and July 1985, were negative for the 
disorders at issue.  Moreover, there is no evidence of the 
claimed disorders for several years after service.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA 
did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  

As such, given the lack of any competent medical evidence 
linking the claimed disorders to service, the claims for 
service connection for bilateral hearing loss, a low back 
disorder, and a left shoulder disorder must be denied.  
Hickson, 12 Vet. App. 253. 

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for a left shoulder disorder is denied.   

Service connection for a low back disorder is denied. 
 

REMAND

The veteran and his representative assert that the VA 
examinations conducted in October 2003 are inadequate to 
assess the severity of his service-connected left hip 
disability, scarring of the left hand, and post traumatic 
headaches, and that these disorders have increased in 
severity since that examination.  As such, the Board 
concludes that VA examinations to determine the current 
severity of the service connected left hip disability, 
scarring of the left hand, and post traumatic headaches are 
necessary in this case in order to comply with the duty to 
assist the veteran.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  
 
Accordingly, the case is remanded for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by law, to 
include as enumerated in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008), is fully complied 
with and satisfied.  

2.  The veteran must be afforded the 
appropriate VA examination to determine 
the current severity of his service-
connected left hip disability.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
special diagnostic tests that are deemed 
necessary for accurate assessments must 
be conducted.  Any further indicated 
special studies must be conducted and all 
clinical findings reported in detail.  
The examiner must record all pertinent 
medical complaints, symptoms, and 
clinical findings.  The examiner must 
state the range of motion of the hip, in 
degrees, noting the normal range of 
motion of the hip; determine whether 
there is weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
left hip disorder expressed, if feasible, 
in terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination; and express an opinion as 
to whether pain in the left hip could 
significantly limit functional ability 
during flareups or during periods of 
repeated use, noting, if feasible, the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flareups.  The 
examiner must provide an opinion as to 
whether the veteran's complaints are 
consistent with the objective clinical 
findings.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

3.  The veteran must be afforded the 
appropriate VA examination to determine 
the current severity of his service-
connected post operative scar of the left 
hand.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated special diagnostic tests that 
are deemed necessary for accurate 
assessments must be conducted.  Any 
further indicated special studies must be 
conducted and all clinical findings 
reported in detail.  The examiner must 
record all pertinent medical complaints, 
symptoms, and clinical findings.  The 
examiner must address whether the scar is 
deep or superficial, the size of the 
scar, whether the scar is unstable, 
whether the scar is painful on 
examination, or whether the scar 
otherwise cause a limitation of function 
of the affected part.  The examiner must 
provide an opinion as to whether the 
veteran's complaints are consistent with 
the objective clinical findings.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

4.  The veteran must be afforded the 
appropriate VA examination to determine 
the current severity of his service-
connected post traumatic headaches.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
special diagnostic tests that are deemed 
necessary for accurate assessments must 
be conducted.  Any further indicated 
special studies must be conducted and all 
clinical findings reported in detail.  
The examiner must record all pertinent 
medical complaints, symptoms, and 
clinical findings.  The examiner must 
provide an opinion as to whether the 
veteran's complaints are consistent with 
the objective clinical findings.  The 
examiner must provide an opinion as to 
whether the veteran's complaints are 
consistent with the objective clinical 
findings.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

5.  The RO must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of these claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for any of the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling any such examination was sent 
to the last known address.  It must also 
be indicated whether any notice that was 
sent was returned as undeliverable.

6.  Thereafter, the claims that have been 
remanded are to be readjudicated by the 
RO.  To the extent that this 
readjudication does not result in a 
complete grant of the benefits sought in 
connection with these claims, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


